Citation Nr: 0112731	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  96-44 952	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than April 2, 1987 
for the grant of a total rating for compensation based on 
individual unemployability. 
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



INTRODUCTION

The veteran served on active duty from March 1946 to April 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Jackson, Mississippi, 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted unemployability benefits and assigned an 
effective date of September 29, 1989.  On July 31, 1998, the 
Board granted an earlier effective date of April 2, 1987.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  

On August 9, 1999, the Court vacated the July 31, 1998, Board 
decision to the extent that it denied an effective date 
earlier than April 2, 1987, for the grant of total disability 
compensation based on individual unemployability.  The Court 
remanded this matter for action consistent with the joint 
motion for remand filed with the Court.  

FINDING OF FACT

On March 13, 2001, the Board was notified that the veteran 
died on August 27, 2000.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West & Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West & Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).


ORDER

The appeal is dismissed.



		
ROBERT P. REGAN
	Member, Board of Veterans' Appeals

 



